DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
 
Response to Amendment
3.	The Amendment filed 08/05/2021 has been entered. Claims 4 has been canceled. Claims 21 has been added. Claims 1-3, 5-8 and 10-19 have been amended. Claims 1-3 and 5-21 remain pending in the application. Applicant’s amendments to the Claims have overcome the 112 (b) rejection previously set forth in the Final Office Action mailed 05/05/2021.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-3 and 5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “first group of first second antennas…” on line 2 of claim 18 lacks clear antecedence and hence the claim is indefinite.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 6-11, 12-13, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20090143046 A1) in view of Frerking et al. (US 20160119938 A1).
Regarding claim 1, Smith teaches a method (method of Figs. 2-7), comprising: 
evaluating, by network equipment comprising a processor, a condition occurring with respect to a first user equipment, first credentials of a first user identity associated with the first user equipment (If 
based on a first determination that the first user equipment is a non-emergency response device, decreasing, by the network equipment, a first group of first antennas utilized to facilitate a first connection to the first user equipment by a first quantity of first antennas (If necessary, the bandwidth allocated to civilian mobile device users is reduced and one or more non-emergency calls may be dropped to enable the TPA call to be connected. This is illustrated in FIG. 3 as the connection to mobile device 101c has been dropped and denied further access to the network (illustrated as a white lightning bolt), and the TPA call (illustrated as a dashed black lightning bolt) by the emergency responder 108 is connected, see [0036]), wherein the first determination is based on the first credentials indicating the first user identity is associated with non-emergency personnel (If a TPA-allocated channel is at capacity when the call from a TPA-authorized mobile device is received for a civilian mobile device, another civilian mobile device call is dropped in order to provide sufficient capacity to complete the call, with the associated preemption process being used to prevent another 911 call from being dropped, see [0048]); and 
based on a second determination that the second user equipment is an emergency response device (If a call is initiated by a TPA-authorized mobile device, or if the call is generated from a non-pre-registered mobile device using the *272 dialing procedure, TPA is initiated, step 205, see [0053]), increasing, by the network equipment, a second group of second antennas utilized to facilitate a second connection to the second user equipment by a second quantity of second antennas (reallocate network 
However, Smith does not teach wherein the decreasing of the first group of first antennas comprises transitioning the first connection with the first user equipment from a satellite network to an access network, and wherein the increasing of the second group of second antennas comprises transitioning the second connection with the second user equipment from the access network to the satellite network.
In an analogous art, Frerking teaches wherein the decreasing of the first group of first antennas comprises transitioning the first connection with the first user equipment from a satellite network to an access network (However, when the air-to-ground communications system signal quality improves, another handoff occurs to restore the communications session to the air-to-ground communications system, see [0047] and if use of satellite bandwidth is economical, in-flight connectivity controller 1418 throttles user Internet services and/or other services allocated satellite communications system bandwidth (218) to provide bandwidth for avionics data transmission, see [0045]), and wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the emergency service of Smith with the satellite service of Frerking to provide a method and a system for allocating to a communications session a first bandwidth allocation of a selected communications system selected from the group consisting of a satellite communications system and an air-to-ground communications system to improve techniques for providing communications services to users as suggested.

Regarding claim 2, Smith as modified by Frerking teaches the method of claim 1, wherein the evaluating comprises evaluating a characteristic related to a defined network service associated with the second connection to the second first user equipment (If call volume exceeds a predefined maximum (indicating an escalating situation), for example 25% usage of the partitioned and dedicated network resources in the cell site/sector, additional dedicated network resources may be partitioned to TPA operation, step 211, to allow emergency response personnel to communicate, see Smith [0056]).



Regarding claim 6, Smith as modified by Frerking teaches the method of claim 1, wherein the decreasing of the first group of first antennas comprises temporarily discontinuing usage of a first antenna of the first group of first antennas for the first connection (Notify general public that calls are being terminated, see Smith step 210), and wherein the increasing of the second group of second antennas comprises temporarily adding the first antenna to the second group of second antennas (Partition and dedicate additional channel, see Smith step 211).

Regarding claim 7, Smith as modified by Frerking teaches the method of claim 1, further comprising: prior to the decreasing of the first group of first antennas and the increasing of the second group of second antennas, facilitating, by the network equipment, an instantiation of a software defined networking controller device that enables a service for the second user equipment (If, however, the call volume (or number of access requests or engaged bandwidth) exceeds the predetermined threshold, an abnormal situation exists which may indicate that an emergency situation is unfolding. To prepare for an emergency situation, network resources (e.g., communication channels on a particular base station antenna) are partitioned and reserved for TPA use, see Smith [0050]).


Regarding claim 9, Smith as modified by Frerking teaches the method of claim 1, wherein the condition is an emergency situation associated with a location of the first user equipment and the second user equipment (FIG. 2 illustrates a cellular communication network in such an emergency situation. In this illustration, a truck 107 in the vicinity of base station 102 is on fire, see Smith [0027]).

Regarding claim 10, Smith teaches a system (system of Figs. 2-7), comprising: 
a processor (The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, see [0075]); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (The software module may reside in a processor readable storage medium and/or processor readable memory, see [0075]), comprising: 
determining a condition at a location of a first user equipment and a second user equipment has changed to an emergency response event (FIG. 2 illustrates a cellular communication network in such an emergency situation. In this illustration, a truck 107 in the vicinity of base station 102 is on fire, see [0027]); 

increasing a second group of second antennas allocated for the second user equipment by a second quantity of antennas (reallocate network resources from general population usage to emergency response personnel communication use, step 211, see [0058]) based on a second determination that the second user equipment is an emergency response device (When TPA is initiated, step 205, only emergency personnel previously registered or given clearance "on the fly" will be permitted access to the partitioned and reserved network resources, see [0053]), wherein the increasing comprises adding the second first quantity of antennas to the first second group of first second antennas (To accommodate the increase in TPA calls, additional network resources may be automatically allocated to TPA operation in order to provide emergency responders reliable cellular communications. This is illustrated in FIG. 4 which shows connected TPA calls with police 108 and fire 109 personnel (illustrated as a dashed black lightning bolts), while mobile devices 101c and 101d have been disconnect (illustrated as a white lightning bolts). Automatically allocating more resources to TPA use reduces the bandwidth available to the general public, which will limit general access to the network, see [0037]).

In an analogous art, Frerking teaches wherein the decreasing of the first group of first antennas comprises transitioning the first connection with the first user equipment from a satellite network to an access network (However, when the air-to-ground communications system signal quality improves, another handoff occurs to restore the communications session to the air-to-ground communications system, see [0047] and if use of satellite bandwidth is economical, in-flight connectivity controller 1418 throttles user Internet services and/or other services allocated satellite communications system bandwidth (218) to provide bandwidth for avionics data transmission, see [0045]), and wherein the increasing of the second group of second antennas comprises transitioning the second connection with the second user equipment from the access network to the satellite network (However, under certain circumstances, the air-to-ground communications system may have poor performance, and in-flight communications system coordinates a hand-off of a communications session from the air-to-ground communications system to the satellite communications system… In addition, in-flight connectivity controller 1418 adjusts bandwidth allocated to any particular communications session in response to an event having a prioritization level higher than the prioritization level of the communications session e.g., avionics or crew communications needing additional bandwidth for emergency communications, see [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the emergency service of Smith with the satellite service of Frerking to provide a method and a system for allocating to a communications session a first 

Regarding claim 11, Smith as modified by Frerking teaches the system of claim 10, wherein the operations further comprise: during the emergency response event, discontinuing usage of a first antenna of the first group of first antennas for the first user equipment (Notify general public that calls are being terminated, see Smith step 210); and 
adding the first antenna to the second group of second antennas for the second user equipment (Partition and dedicate additional channel, see Smith step 211).

Regarding claim 12, Smith as modified by Frerking teaches the system of claim 11, wherein the operations further comprise: determining the condition at the location has changed to a non-emergency response event (Eventually the emergency situation will be resolved and emergency personnel will begin to scene. As conditions return to normal, civilian call volume should return to normal levels while the number of emergency responders requiring TPA-access will also decline, see Smith [0038]); 
removing the first antenna from the first group of second antennas for the second user equipment (With cellular communications returning to normal, cellular communications resources may be released from TPA operations, restoring the network to normal operations, see Smith [0038]);
resuming usage of the first antenna of the first group of first antennas for the first user equipment (As conditions return to normal, civilian call volume should return to normal levels while the number of emergency responders requiring TPA-access will also decline, see Smith [0038]).
 


Regarding claim 13, Smith as modified by Frerking teaches the system of claim 10, wherein the operations further comprise: 
prior to the decreasing of the first group of first antennas and the increasing of the second group of second antennas, facilitating an instantiation of a software defined networking controller device that provides a defined service (To prepare for an emergency situation, network resources (e.g., communication channels on a particular base station antenna) are partitioned and reserved for TPA use, step 203, see Smith [0050]).

Regarding claim 15, Smith as modified by Frerking teaches the system of claim 10, wherein the operations further comprise: based on the first determination, increasing a bandwidth of a communication link provided to the first user equipment (If call volume exceeds a predefined maximum (indicating an escalating situation), for example 25% usage of the partitioned and dedicated network resources in the cell site/sector, additional dedicated network resources may be partitioned to TPA operation, step 211, to allow emergency response personnel to communicate, see Smith [0056]).

Regarding claim 16, Smith as modified by Frerking teaches the system of claim 10, wherein the operations further comprise: changing a quality of a service during an ongoing communication with the second user equipment, wherein the service is defined for the second user equipment (To accommodate the increase in TPA calls, additional network resources may be automatically allocated to 

Regarding claim 17, Smith teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, see [0075]), comprising: 
evaluating a condition experienced at a first user equipment, wherein the condition is one from a group of conditions, the group of conditions comprising an emergency response condition and a non-emergency response condition When the communication channel is in TPA mode, the cellular system (be it at the base station, BSC/RNC/MSC, or in a central location such as a NOC) monitors incoming and outgoing calls to determine whether any emergency response personnel is using a TPA-pre-registered mobile device or has completed a special dialing procedure invoking TPA preemption, see [0052]); 
decreasing a first group of first antennas utilized to provide a first connection to the first user equipment by a first quantity of antennas based on the condition being determined to be the non-emergency response condition (If necessary, the bandwidth allocated to civilian mobile device users is reduced and one or more non-emergency calls may be dropped to enable the TPA call to be connected. This is illustrated in FIG. 3 as the connection to mobile device 101c has been dropped and denied further access to the network (illustrated as a white lightning bolt), and the TPA call (illustrated as a dashed black lightning bolt) by the emergency responder 108 is connected, see [0036]); and 
increasing a second group of second antennas utilized to provide a second connection to a second user equipment by the first quantity of antennas based on the condition being determined to be the emergency response condition (If a call is initiated by a TPA-authorized mobile device, or if the call is generated from a non-pre-registered mobile device using the *272 dialing procedure, TPA is initiated, 
However, Smith does not teach wherein the decreasing of the first group of first antennas comprises transitioning the first connection with the first user equipment from a satellite network to an access network, and wherein the increasing of the second group of second antennas comprises transitioning the second connection with the second user equipment from the access network to the satellite network.
In an analogous art, Frerking teaches wherein the decreasing of the first group of first antennas comprises transitioning the first connection with the first user equipment from a satellite network to an access network (However, when the air-to-ground communications system signal quality improves, another handoff occurs to restore the communications session to the air-to-ground communications system, see [0047] and if use of satellite bandwidth is economical, in-flight connectivity controller 1418 throttles user Internet services and/or other services allocated satellite communications system bandwidth (218) to provide bandwidth for avionics data transmission, see [0045]), and wherein the increasing of the second group of second antennas comprises transitioning the second connection with the second user equipment from the access network to the satellite network (However, under certain circumstances, the air-to-ground communications system may have poor performance, and in-flight 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the emergency service of Smith with the satellite service of Frerking to provide a method and a system for allocating to a communications session a first bandwidth allocation of a selected communications system selected from the group consisting of a satellite communications system and an air-to-ground communications system to improve techniques for providing communications services to users as suggested.

Regarding claim 18, Smith as modified by Frerking teaches the non-transitory machine-readable medium of claim 17, wherein the decreasing the first group of first second antennas comprises temporarily halting information transmitted via the first connection to the first user equipment (In an embodiment, before terminating calls in order to allocate the additional channel to TPA operation, non-essential (i.e., non-emergency personnel) mobile devices 101 that have a call or data sessions in progress with the allocated channel may be informed with a warning tone and/or recorded announcement that their call is being terminated unless a defined code is entered, see Smith [0057]).

Regarding claim 19, Smith as modified by Frerking teaches the non-transitory machine-readable medium of claim 17, Frerking further teaches wherein the operations further comprise: 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the emergency service of Smith with the satellite service of Frerking to provide a method and a system for allocating to a communications session a first bandwidth allocation of a selected communications system selected from the group consisting of a satellite communications system and an air-to-ground communications system to improve techniques for providing communications services to users as suggested.
Regarding claim 21, Smith as modified by Frerking teaches the non-transitory machine-readable medium of clam 18, wherein the operations further comprise: determining the condition at the location has changed to the non-emergency response condition (Eventually the emergency situation will be resolved and emergency personnel will begin to scene. As conditions return to normal, civilian call volume should return to normal levels while the number of emergency responders requiring TPA-access will also decline, see Smith [0038]); removing the first quantity of antennas from the second group of second antennas for the second user equipment (With cellular communications returning to normal, cellular communications resources may be released from TPA operations, restoring the network to normal operations, see Smith [0038]).

8.	Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20090143046 A1) in view of Frerking and further in view of Azizi et al. (US 20190364492 A1).
Regarding claim 5, Smith as modified by Frerking teaches the method of claim 1.

In an analogous art, Azizi teaches wherein the access network is an access network configured to operate according to a fifth generation wireless network protocol, and wherein the satellite network is a satellite network configured to operate according to a sixth generation wireless network communication protocol (Worldwide Interoperability for Microwave Access (WiMax), 5G (e.g., millimeter Wave (mmWave), 3GPP New Radio (NR)), next generation cellular standards like 6G, see Azizi [0293]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the emergency service of Smith and the satellite service of Frerking with the different network of Azizi to provide a method and a system to enhance emergency service as suggested.

Regarding claim 20, Smith as modified by Frerking teaches the non-transitory machine-readable medium of claim 19.
However, Smith and Frerking  do not teach wherein the access network is an access network configured to operate according to a fifth generation wireless network communication protocol, and wherein the satellite network is a satellite network configured to operate according to a sixth generation wireless network communication protocol.
In an analogous art, Azizi teaches wherein the access network is an access network configured to operate according to a fifth generation wireless network protocol, and wherein the satellite network is a satellite network configured to operate according to a sixth generation wireless network 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the emergency service of Smith and the satellite service of Frerking with the different network of Azizi to provide a method and a system to enhance emergency service as suggested.

Regarding claim 14, Smith as modified by Frerking teaches system of claim 13.
 However, Smith and Frerking do not teach wherein the software defined networking controller device enables delivery of the defined service via an open application programming interface and based on being merged with an access network architecture.
In an analogous art, Azizi teaches wherein the software defined networking controller device enables delivery of the defined service via an open application programming interface and based on being merged with an access network architecture (e.g. emergency NW Mgmt client and Fronthaul/backhaul baseband modem of Azizi Fig. 246).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the emergency service of Smith and the satellite service of Frerking with the different network of Azizi to provide a method and a system to enhance emergency service as suggested.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaw et al. (US 20160127943 A1) discloses network demand data can be determined by .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641